Citation Nr: 0820502	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in February 2006.

The Board notes that the veteran's February 2006 substantive 
appeal expressed a desire to testify at a Board hearing.  The 
veteran was originally scheduled to testify at a Board 
hearing in May 2007, but did not report for the hearing.  The 
RO contacted the veteran and the veteran requested a 
rescheduling.  The veteran was rescheduled to testify at a 
Board hearing in June 2008, but again did not report.  This 
time, the veteran has not presented any explanation and has 
not expressed any desire to reschedule.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have 
manifested during the veteran's active duty or for many years 
thereafter, nor is any bilateral hearing loss disability 
shown to be otherwise related to such service.

2.  Tinnitus is not shown to have manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any tinnitus shown to be otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in June 2005, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the June 2005 letter was sent to the 
appellant prior to the September 2005 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the June 2005 VCAA letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was effectively timely, as 
it was provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a statement of 
the case in August 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.

The Board declines to obtain a VA medical examination in this 
case.  Even assuming that a VA examination confirmed the 
veteran's claim that he currently suffers from hearing loss 
disability and tinnitus, the Board's decision in this case 
would not change.  The Board's decision in this case turns 
upon a finding that the preponderance of the evidence weighs 
against a finding a chronicity or a causal nexus linking any 
current hearing loss or tinnitus to the veteran's service.  
The evidence of record shows no hearing loss or tinnitus 
during service or until 35 years following the veteran's 
separation from service.  The July 2003 private audiology 
report which presents the earliest suggestion of hearing 
loss, notes a significant intervening "history of noise 
exposure x 33 yrs at work," and makes no reference to the 
veteran's military service in discussing etiology.

In light of the record, any opinion relating hearing loss or 
tinnitus to the veteran's period of service would certainly 
be speculative.  There is no reasonable possibility that a 
medical opinion could meaningfully attribute the veteran's 
hearing loss or tinnitus to in-service noise exposure without 
a resort to pure speculation.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This case features the veteran's claims of entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A VA medical record dated October 2003 indicates that the 
veteran was recently diagnosed with "high frequency hearing 
loss, normal auditory evoked potentials."  The VA record 
appears to be referring to a July 2003 private audiology 
record which notes "Asymmetrical high frequency hearing 
loss, with poorer hearing in the right ear ...."  The same 
report also notes "No tinnitus."  The July 2003 private 
record contains audiometric data in a pictogram format, but 
no clear quantitative interpretation of that data for the 
purposes of the Board's review.  See Kelly v. Brown, 7 
Vet.App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data).  Thus, there 
is no medical evidence of record which presents sufficiently 
clear audiometric date to indicate whether the veteran's 
hearing loss satisfies the criteria of 38 C.F.R. § 3.385.  
Additionally, there is no medical evidence of record 
associating the veteran's current complaints of tinnitus with 
a formal clinical diagnosis.  However, even assuming for the 
sake of the veteran's argument that he currently has 
diagnosable tinnitus and hearing loss disability for VA 
purposes in both ears, service connection is not warranted in 
this case.  Thus, the Board will proceed in this analysis 
under the assumption, for the sake of the veteran's argument, 
that he currently suffers from diagnosable tinnitus and 
hearing loss disability.

The veteran contends that his current hearing loss and 
tinnitus are the result of acoustic trauma suffered during 
his duties involving construction work while serving in 
Vietnam.  The Board observes that the veteran's service 
personnel records characterize the veteran's service in a 
manner that is consistent with his testimony.  However, even 
accepting that the veteran was exposed to acoustic trauma 
during service, the preponderance of the evidence 
nevertheless weighs against finding that any current tinnitus 
and hearing loss disability is causally linked to the 
veteran's service.

The record is silent as to any treatment or complaints of 
hearing loss or tinnitus prior to the July 2003 private 
audiology record; this report indicates that hearing loss was 
actually diagnosed in July 2003 after the onset of discomfort 
in the veteran's right ear; the report shows "no tinnitus" 
as of that time.  The Board notes that a private medical 
record dated September 2000 shows that the veteran expressly 
denied experiencing hearing loss or tinnitus as of that date.  
This strongly suggests that the veteran did not experience 
the onset of any chronic hearing loss or tinnitus as of 
September 2000, and onset of hearing loss began around July 
2003.  The veteran's period of active duty military service 
ended in October 1967, and the evidence of record does not 
suggest any manifestation of hearing loss or tinnitus until 
more than 35 years after separation from service.  This 
lengthy period without contemporaneous evidence of complaint 
or treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

Furthermore, the Board notes that the veteran's September 
1967 service separation examination is of record and shows 
that the veteran's hearing acuity was tested at that time.  
The veteran's hearing was evaluated to be a normal '15/15' in 
each ear as evaluated with the whispered voice and spoken 
voice tests with no pertinent abnormalities noted and no 
indication that the veteran reported any symptoms of hearing 
loss or tinnitus.  This suggests that neither the veteran nor 
a trained medical professional believed that the veteran 
suffered from a chronic disability of the ears at the time of 
his separation from service.

The Board also notes that there are no audiometric testing 
results included in the September 1967 service separation 
examination to accompany the findings of completely normal 
hearing determined from whispered and spoken voice testing.  
In fact, there is no audiometric data whatsoever following 
the veteran's January 1965 service entrance examination.  
Thus, there is no basis for determining that the veteran 
suffered any pertinent downward shift in his hearing 
thresholds during his period of active duty military service.  
This is especially true where, as in this case, the service 
separation examination documents completely normal hearing 
with no symptoms complaints, and the entirety of the service 
medical records contain no indication of any symptomatology 
of hearing loss, tinnitus, or other potentially chronic ear 
pathology.

The complete set of the service medical records do not 
present any suggestion of complaints or treatment of any 
pertinent pathology of the ears.  The Board does note that 
among the various illnesses and injuries shown to have been 
treated in the service medical records, an April 1967 record 
is the only one which pertinently relates to the veteran's 
ears.  This April 1967 record shows that the veteran 
complained of aching in his left ear, and medical inspection 
revealed that wax and sand had accumulated in the veteran's 
ears.  Both ears were irrigated and "Results were very good, 
with large amounts of sand, wax, and other residue."  No 
other service medical record contains any suggestion that the 
veteran required follow-up treatment or otherwise manifested 
ear symptomatology or hearing deficits during service.  The 
Board again notes that the veteran's September 1967 service 
separation examination shows that the veteran was found to 
have no clinical defects or complaints related to his ears at 
the conclusion of his service.

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that his current hearing loss 
and tinnitus are causally linked to his service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Thus, the preponderance of the evidence is against finding 
chronicity of symptoms or a causal link between the veteran's 
service and any current hearing loss or tinnitus.  The Board 
is presented with an evidentiary record which does not show 
chronic hearing loss or tinnitus during service or for over 
35 years following service.  Even if the Board accepts that 
the veteran may be currently diagnosed with the claimed 
disabilities, and that the veteran was likely exposed to 
acoustic trauma during service, service connection cannot be 
granted without evidence reasonably showing chronicity or a 
causal link between service and the current disability.

Because there is no suggestion of any pertinent ear pathology 
in the service records, because the medical audiological 
evidence refers to 33 years of work-related noise exposure 
without any etiological attribution of a pathology to 
military service, and because of the substantial length of 
time following service prior to the onset of hearing loss or 
tinnitus, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for hearing loss and tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).




ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


